Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

 

NEW MEXICO STATE INVESTMENT
COUNCIL,

Plaintiff,
Vv. Case No.: 1:21-cv-00606-KG-JFR

BANK OF AMERICA CORPORATION; BANK
OF AMERICA, N.A.; BOFA SECURITIES, INC.;
BARCLAYS PLC; BARCLAYS BANK PLC;
BARCLAYS CAPITAL INC.; BNP PARIBAS
S.A.; BNP PARIBAS SECURITIES CORP.;
CITIGROUP, INC.; CITIBANK N.A.;
CITIGROUP GLOBAL MARKETS INC.;
CITIGROUP GLOBAL MARKETS LIMITED;
CREDIT SUISSE GROUP AG; CREDIT SUISSE
AG; CREDIT SUISSE SECURITIES (USA) LLC;
CREDIT SUISSE CAPITAL LLC; CREDIT
SUISSE INTERNATIONAL; DEUTSCHE BANK
AG; DEUTSCHE BANK SECURITIES INC,;
GOLDMAN SACHS GROUP, INC.; GOLDMAN
SACHS & CO. LLC; GOLDMAN SACHS
INTERNATIONAL; J.P. MORGAN CHASE &
CO.; J.P. MORGAN CHASE BANK, N.A.; J.P.
MORGAN SECURITIES LLC; MORGAN
STANLEY; MORGAN STANLEY & CO. LLC;
MORGAN STANLEY & CO. INTERNATIONAL
PLC; MORGAN STANLEY CAPITAL
SERVICES LLC; NATWEST GROUP PLC;
NATWEST MARKETS PLC; NATWEST
MARKETS SECURITIES, INC.; THE
INTERNATIONAL SWAPS AND
DERIVATIVES ASSOCIATION, INC.;
CREDITEX GROUP INC; IHS MARKIT LTD.;
and JANE DOES 1-100,

Defendants.

 

 
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 2 of 19

STIPULATION AND ORDER REGARDING SERVICE AND
TIME TO RESPOND TO THE COMPLAINT

Plaintiff New Mexico State Investment Council and defendants Bank of America
Corporation, Bank of America, N.A., BofA Securities, Inc., Barclays PLC, Barclays Bank PLC,
Barclays Capital Inc., BNP Paribas S.A., BNP Paribas Securities Corp., Citigroup Inc., Citibank,
N.A., Citigroup Global Markets Inc., Citigroup Global Markets Limited, Credit Suisse Group
AG, Credit Suisse AG, Credit Suisse Securities (USA) LLC, Credit Suisse Capital LLC, Credit
Suisse International, Deutsche Bank AG, Deutsche Bank Securities Inc., The Goldman Sachs
Group, Inc.!, Goldman Sachs & Co. LLC, Goldman Sachs International, JPMorgan Chase & Co.,
J.P. Morgan Chase Bank, N.A., J.P. Morgan Securities LLC, Morgan Stanley, Morgan Stanley &
Co. LLC, Morgan Stanley & Co. International plc, Morgan Stanley Capital Services LLC,
NatWest Group Plc, NatWest Markets Plc, NatWest Markets Securities Inc., International Swaps
and Derivatives Association, Inc., Creditex Group Inc., and IHS Markit Ltd. (together,
‘“Defendants”) by and through their respective undersigned counsel, subject to this Court’s
approval and to the reservation of rights contained below, agree and stipulate as follows:

WHEREAS, on June 30, 2021, Plaintiff New Mexico State Investment Council
commenced the above-captioned action (the “Action”) by filing a complaint (the “Complaint”);

WHEREAS, on or after July 9, 2021, the Court issued a Summons directed to Defendants
named in the Complaint (the “Summons”), and Plaintiff has subsequently commenced efforts to

effect service of process upon Defendants;

 

| Plaintiff incorrectly named “Goldman Sachs Group, Inc.” in its Complaint, Defendants have
listed the correct name of the entity, which is The Goldman Sachs Group, Inc.

2
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 3 of 19

WHEREAS, Defendants have agreed to accept service of the Summons and Complaint
subject to the terms and conditions of the stipulation, as set forth below; and

WHEREAS, Plaintiff and Defendants have agreed to the below schedule for Defendants
to respond to the Complaint.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

1. The undersigned counsel agree to accept service of the Summons and Complaint
in the above-captioned lawsuit on behalf of Defendants, expressly reserving the right to contest
whether any party in the Complaint is properly named and without waiver of any defenses
(including those related to lack of personal or subject matter jurisdiction, lack of standing, and
improper venue) except as to the sufficiency of process and the service of process.

2s Defendants’ time to answer, move against, or otherwise respond to the Complaint
is suspended pending: (1) an entry of an Order by the Court to appoint interim lead counsel
pursuant to Federal Rule of Civil Procedure 23(g) and/or (2) the filing of a Consolidated
Amended Complaint, if any.

3. The parties agree Defendants will have up to sixty (60) days from the date on
which the Court enters an Order on Plaintiff's Motion for Interim Lead Counsel or Plaintiff's
Consolidated Amended Complaint is filed, whichever occurs later, to answer, move against, or
otherwise respond to the Complaint.

4. Plaintiff will have up to sixty (60) days from the date on which Defendants move

against the Complaint to serve and file any opposition memorandum.
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 4 of 19

5. Defendants will have up to thirty (30) days from the date on which any opposition
memorandum is filed to serve and file their reply memorandum and submit a notice of
completion of briefing.

6. Discovery is stayed pending resolution of any and all Defendants’ forthcoming
dismissal motion(s); except that, (1) if any Defendant moves to dismiss the Complaint on the
ground that this Court lacks personal jurisdiction as to it pursuant to Rule 12(b)(2) of the Federal
Rules of Civil Procedure, Plaintiff may seek leave of Court to conduct jurisdictional discovery
with respect to that Defendant and additional time to file its opposition(s) to the Rule 12(b)(2)
motion(s) to dismiss in order to conduct such discovery, or (2) if any Defendant relies on
material outside the Complaint that is not publicly available in filing a motion to dismiss under
grounds other than Rule 12(b)(2) of the Federal Rules of Civil Procedure or any other motion,
Plaintiff may seek leave to conduct merits discovery with respect to that material and additional
time to file its opposition(s) to any such motions in order to conduct such discovery. Defendants
reserve the right to oppose any motion by Plaintiff seeking leave of Court to conduct
jurisdictional discovery or merits discovery under these circumstances.

Te If Plaintiff elects to amend the Complaint in response to the filing of any
motion(s) to dismiss, Plaintiff shall notify Defendants no later than thirty (30) days before the
date on which Plaintiff's opposition memorandum is due and at that point, the parties shall meet
and confer in good faith regarding a new schedule in this action.

8. If Defendants move to transfer the Action pursuant to 28 U.S.C § 1404, or any

other such provision, Defendants will have up to sixty (60) days from the date on which the
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 5 of 19

Court enters an Order on Plaintiff's Motion for Interim Lead Counsel or Plaintiffs Consolidated
Amended Complaint is filed, whichever occurs later, to file such motion.

9. Plaintiff will have up to sixty (60) days from the date on which Defendants move
to transfer the Action to serve and file any opposition memorandum.

10. Defendants will have up to thirty (30) days from the date on which any opposition
memorandum is filed to serve and file their reply memorandum and submit a notice of
completion of briefing, if any.

11. This stipulation may be executed in separate counterparts, and counterparts may
be executed in facsimile or .pdf form, each of which shall be deemed an original. This
stipulation, once fully executed, may be submitted to the Court without further notice to any
party.

12. This stipulation supersedes and takes the place of any previous order entered by
the Court extending the deadlines for any Defendant to answer or otherwise respond to Plaintiffs’
complaint, and the parties agree not to submit any additional motions seeking such relief other

than a motion to amend or modify this stipulation.

np STATES DISTRIC? JUDGE

SO ORDERED,

 
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 6 of 19

OFFICE OF THE ATTORNEY GENERAL
HECTOR BALDERAS, ATTORNEY GENERAL

Electronically Approved 08/19/2021
P. Cholla Khoury, Assistant Attorney General
Director, Consumer and Environmental Protection
Post Office Drawer 1508
Santa Fe, NM 87504-1508
Telephone: (505) 490-4052
Facsimile: (505) 318-1007
ckhoury@nmag.gov

David E. Kovel (pro hac vice forthcoming)
Thomas Popejoy (pro hac vice forthcoming)
Karen M. Lerner (pro hac vice forthcoming)
Anthony E. Maneiro (pro hac vice forthcoming)
KIRBY McINERNEY LLP

250 Park Avenue, Suite 820

New York, NY 10177

Telephone: (212) 371-6600
dkovel@kmllp.com

tpopejoy@kmllp.com

klerner@kmllp.com

amaneiro@kmllp.com

Richard J. Leveridge (pro hac vice forthcoming)
Adam H. Farra (pro hac vice forthcoming)
Alison D. Gaske (pro hac vice forthcoming)
Ethan H. Kaminsky (pro hac vice forthcoming)
GILBERT LLP

700 Pennsylvania Avenue, S.E., Suite 400
Washington, D.C. 20003

Telephone: (202) 772-2301
LeveridgeR@GilbertLegal.com
FarraA@GilbertLegal.com

GaskeA @GilbertLegal.com
KaminskyE@GilbertLegal.com

Attorneys for Plaintiff New Mexico State Investment
Council
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 7 of 19

RODEY, DICKASON, SLOAN, AKIN & ROBB,
PA,

By__/s/ Andrew G. Schultz
Andrew G. Schultz

P.O. Box 1888

Albuquerque, NM 87103

Telephone: (505) 765-5900

Facsimile: (505) 768-7395

Email: aschultz@rodey.com

Robert Sperling (pro hac vice forthcoming)
WINSTON & STRAWN LLP

35 W. Wacker Drive

Chicago, IL 60601-9703

Telephone: (312) 558-7941

Fax: (312) 558-5700
RSperling@winston.com

Staci Yablon (pro hac vice forthcoming)
Eva W. Cole (pro hac vice forthcoming)
WINSTON & STRAWN LLP

200 Park Avenue

New York, NY 10166-4193

Telephone: (212) 294-4703

Fax: (212) 294-4700
SYablon@winston.com
EWCole@winston.com

Attorneys for Defendants The Goldman Sachs
Group, Inc., Goldman Sachs & Co. LLC, and
Goldman Sachs International
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 8 of 19

SNELL & WILMER LLP

By:__ Electronically Approved 08/19/2021
Gregory J. Marshall

201 Third Street N.W. #500

Albuquerque, New Mexico 87102

Telephone: 602-382-6514

Facsimile: 602-382-6070

E-mail: gmarshall@swlaw.com

Paul S. Mishkin

Sheila R. Adams

Adam G. Mehes

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue

New York, New York 10017
Telephone: (212) 450-4000
Fax: (212) 450-4800
paul.mishkin@davispolk.com
sheila.adams@davispolk.com
adam.mehes@davispolk.com

Attorneys for Defendants Bank of America
Corporation, Bank Of America, N.A., and BofA

Securities, Inc.
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 9 of 19

Electronically Approved 08/19/2021
Douglas A. Baker
Justin D. Rodriguez
ATKINSON, BAKER & RODRIGUEZ, P.C.
201 Third Street NW, Suite 1850
Albuquerque, NM 87102
Telephone: (505) 764-8111
dbaker@abrfirm.com
jrodriguez@abrfirm.com

Jeffrey T. Scott (pro hac vice forthcoming)
Matthew J. Porpora (pro hac vice forthcoming)
Jonathan S. Carter (pro hac vice forthcoming)
SULLIVAN & CROMWELL LLP

125 Broad Street

New York, NY 10004-2498

Telephone: (212) 558-4000

Facsimile: (212) 558-3588
scottj@sullcrom.com
porporam@sullcrom.com
carterjo@sullcrom.com

Renata B. Hesse (pro hac vice forthcoming)
SULLIVAN & CROMWELL LLP

1700 New York Avenue, NW Suite 700
Washington, DC 20006-5215

Telephone: (202) 956-7500

Facsimile: (202) 293-6330
hesser@sullcrom.com

Attorneys for Defendants Barclays PLC,
Barclays Bank PLC and Barclays Capital Inc.
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 10 of 19

RODEY, DICKASON, SLOAN, AKIN & ROBB,
B.A,

By__/s/ Andrew G. Schultz
Andrew G. Schultz

P.O. Box 1888

Albuquerque, NM 87103

Telephone: (505) 765-5900

Facsimile: (505) 768-7395

Email: aschultz@rodey.com

Joshua A. Goldberg (pro hac vice forthcoming)
Amy N. Vegari (pro hac vice forthcoming)
PATTERSON BELKNAP WEBB & TYLER LLP
1133 Avenue of the Americas

New York, NY 10036

Telephone:  (212)336-2000
jgoldberg@pbwt.com

avegari@pbwt.com

Attorneys for Defendants BNP Paribas S.A. and
BNP Paribas Securities Corp.

10
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 11 of 19

Electronically Approved 08/19/2021
Eric R. Burris
Debashree Nandy
BROWNSTEIN HYATT FARBER SCHRECK,
LLP
201 Third St. NW, Suite 1800
Albuquerque, New Mexico 87102
Telephone: (505) 244-0770
Facsimile: (505) 244-9266
eburris@bhfs.com
rmandy@bhfs.com

Jay B. Kasner

Karen Hoffman Lent

SKADDEN, ARPS, SLATE, MEAGHER & FLOM
LLP

One Manhattan West

New York, New York 10001

Telephone: (212) 735-3000

Facsimile: (917) 777-3000
Jay.Kasner@skadden.com
Karen.Lent@skadden.com

Attorneys for Defendants Citigroup Inc.; Citibank,

N.A., Citigroup Global Markets Inc., and Citigroup
Global Markets Ltd.

11
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 12 of 19

Electronically Approved 08/19/2021
Benjamin Allison
BARDACKE ALLISON LLP
141 East Palace Avenue
Santa Fe, NM 87501
Telephone: (505) 995-8000
Facsimile: (505) 672-7037
ben@bardackeallison.com

David G. Januszewski (pro hac vice forthcoming)
Herbert S. Washer (pro hac vice forthcoming)
Elai Katz (pro hac vice forthcoming)

Jason M. Hall (pro hac vice forthcoming)
CAHILL GORDON & REINDEL LLP

32 Old Slip

New York, NY 10005

Telephone: (212) 701-3000

Facsimile: (212) 269-5420
djanuszewski@cahill.com
hwasher@cahill.com

ezatz@cahill.com

jhall@cahill.com

Attorneys for Defendants Credit Suisse Group AG,
Credit Suisse AG, Credit Suisse Securities (USA)
LLC, Credit Suisse Capital LLC, and Credit Suisse
International

12
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 13 of 19

Electronically Approved 08/19/2021
Meena H. Allen
ALLEN LAW FIRM, LLC
6121 Indian School Road NE, Suite 230
Albuquerque, NM 87110
Telephone: (505) 298-9400
Facsimile: (505) 298-7070
mallen@mallen-law.com

John Terzaken (pro have vice forthcoming)
Adrienne V. Baxley (pro hac vice forthcoming)
Laurel Fresquez (pro hac vice forthcoming)
SIMPSON THACHER & BARTLETT LLP
900 G Street, NW

Washington, DC 20001

Telephone: (202) 636-5500

Facsimile: (202) 636-5502
john.terzaken@stblaw.com
adrienne.baxley@stblaw.com
laurel.fresquez@stblaw.com

Attorneys for Defendants Deutsche Bank AG and
Deutsche Bank Securities Inc.

13
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 14 of 19

RODEY, DICKASON, SLOAN, AKIN & ROBB,
P.A.

By__/s/_ Andrew G. Schultz
Andrew G. Schultz

P.O. Box 1888

Albuquerque, NM 87103

Telephone: (505) 765-5900

Facsimile: (505) 768-7395

Email: aschultz@rodey.com

Robert D. Wick (pro hac vice forthcoming)
Henry Liu (pro hac vice forthcoming)
COVINGTON & BURLING LLP

One CityCenter

850 Tenth Street, NW

Washington, DC 20001

Telephone: (202) 662-6000

Facsimile: (202) 662-6291
rwick@cov.com

hliu@cov.com

Attorneys for Defendants JPMorgan Chase & Co.,
J.P. Morgan Chase Bank, N.A., and J.P. Morgan
Securities LLC

14
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 15 of 19

Electronically Approved 08/19/2021
John C. Anderson
HOLLAND & HART LLP
110 N. Guadalupe St., Suite 1
Santa Fe, NM 87507
Telephone: (505) 954-7290
JCAnderson@hollandhart.com

Michael A. Paskin (pro hac vice forthcoming)
Lauren M. Rosenberg (pro hac vice forthcoming)
CRAVATH, SWAINE & MOORE LLP
Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Telephone: (212) 474-1000

Facsimile: (212) 474-3700
mpaskin@cravath.com

lrosenberg@cravath.com

Attorneys for Defendants Morgan Stanley, Morgan
Stanley & Co. LLC, Morgan Stanley & Co.
International plc and Morgan Stanley Capital
Services LLC

15
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 16 of 19

RODEY, DICKASON, SLOAN, AKIN & ROBB,
P.A,.

By___/s/ Andrew G. Schultz
Andrew G. Schultz

P.O. Box 1888

Albuquerque, NM 87103

Telephone: (505) 765-5900

Facsimile: (505) 768-7395

Email: aschultz@rodey.com

James R. Warnot, Jr. (pro hac vice forthcoming)
Patrick C. Ashby (pro hac vice forthcoming)
Nicole E. Jerry (pro hac vice forthcoming)
LINKLATERS LLP

1290 Avenue of the Americas

New York, New York 10104

Telephone: (212) 903-9000
james.warnot@linklaters.com
patrick.ashby@linklaters.com
nicole.jerry@linklaters.com

Adam S. Lurie (pro hac vice forthcoming)
LINKLATERS LLP

601 13th St. NW

Suite 400

Washington, DC 20005

Telephone: (202) 654-9227

adam. lurie@linklaters.com

Attorneys for Defendants NatWest Group Ple (f/k/a
Royal Bank of Scotland Group Plc), NatWest
Markets Ple (f/k/a Royal Bank of Scotland Plc), and
NatWest Markets Securities Inc. (f/k/a RBS
Securities Inc.)

16
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 17 of 19

Electronically Approved 08/19/2021
Jessica M. Hernandez
KENNEDY, HERNANDEZ & ASSOCIATES,
P.C.
201 Twelfth Street NW
Albuquerque, New Mexico 87102
Telephone: (505) 842-8662
jhernandez@kennedyhernandez.com

Abram J. Ellis

SIMPSON THACHER & BARTLETT LLP
900 G Street, NW

Washington, DC 20001

Telephone: (202) 636-5500
aellis@stblaw.com

Attorneys for Defendant International Swaps and
Derivatives Association, Inc.

17
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 18 of 19

Electronically Approved 08/19/2021
Jeffrey J. Wechsler
MONTGOMERY & ANDREWS
325 Paseo de Peralta
Santa Fe, NM 87501
Telephone: (505) 986-2637
jwechsler@montand.com

Adam S. Hakki ((pro hac vice forthcoming)
Jerome S. Fortinsky (pro hac vice forthcoming)
SHEARMAN & STERLING LLP

599 Lexington Avenue

New York, NY 10022-6069

Telephone: (212) 848-4000

Facsimile: (212) 848-7179
adam.hakki@shearman.com
jfortinsky@shearman.com

Attorneys for Defendant Creditex Group Inc.

18
Case 1:21-cv-00606-KG-JFR Document 77 Filed 08/23/21 Page 19 of 19

Electronically Approved 08/19/2021
H. Brook Laskey
McCoy LEAVITT LASKEY LLC
317 Commercial Street NE, Suite 200
Albuquerque, New Mexico 87102
Telephone: 505.246.0455 W
blaskey@mlllaw.com

Colin R. Kass (pro hac forthcoming)
Proskauer Rose LLP

1001 Pennsylvania Ave., N.W.
Washington, DC 20004

Telephone: 202-416-6890
ckass@proskauer.com

David A. Munkittrick (pro hac forthcoming)
Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Telephone: 212-969-3226
dmunkittrick@proskauer.com

Attorneys for Defendant IHS Markit Ltd.

19
